      Case 3:19-cv-04946-LC-HTC Document 27 Filed 01/06/21 Page 1 of 2


                                                                           Page 1 of 2

                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION



CHRISTOPHER STALLWORTH,
      Petitioner,

v.                                                      Case No. 3:19cv4946-LC-HTC

SECRETARY FDOC,
      Respondent.

                                            /

                                     ORDER

      This cause comes on for consideration upon the magistrate judge’s Report

and Recommendation dated September 9, 2020 (ECF No. 17). The parties have

been furnished a copy of the Report and Recommendation and have been afforded

an opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined that

it should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The magistrate judge’s Report and Recommendation is adopted and

             incorporated by reference in this order.
      Case 3:19-cv-04946-LC-HTC Document 27 Filed 01/06/21 Page 2 of 2


                                                                             Page 2 of 2

      2.    The petition under 28 U.S.C. § 2254, challenging the conviction in

            State v. Stallworth, 1998-CF-3148, in the First Judicial Circuit, in and

            for Escambia County, Florida, ECF No. 1, is DENIED without an

            evidentiary hearing.

      3.    A certificate of appealability is DENIED.

      4.    The Clerk is directed to close the file.

      DONE AND ORDERED this 6th day of January, 2021.



                                   s/L.A. Collier
                               LACEY A. COLLIER
                               SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:19cv4946-LC-HTC
